UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6142



BENJAMIN O. STOKES,

                                           Petitioner - Appellant,

          versus


EARL BESHEARS, Warden; J. JOSEPH CURRAN, JR.,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-2644-DKC)


Submitted:   May 28, 1999                  Decided:   July 22, 1999


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Leslie Warnken, James Anthony Lanier, Baltimore, Maryland,
for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin O. Stokes appeals the district court’s orders denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998), and his motion for reconsideration.   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

Stokes v. Beshears, No. CA-98-2644-DKC (D. Md. Aug. 13, 1998; Jan.

13, 1999).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
      Although the orders from which Stokes appeals were signed on
August 11, 1998, and January 7, 1999, respectively, they were
entered on the district court’s docket sheet on August 13, 1998,
and January 13, 1999.     These latter dates are therefore the
effective dates of the district court’s decisions. See Fed. R.
Civ. P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                 2